DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al., US 2014/0110461, in view of Clauberg et al., US 2009/0039141.
Regarding claim 1, Ibrahim (figure 1) teaches a self-cleaning wire bonding machine comprising:
a spool 110 comprising a metal wire 102; and 
a cleaning tank 116/122; wherein: 
the metal wire 102 passes through the cleaning tank 116/122.
Ibrahim, which only broadly teaches a bonding device 104, fails to specifically teach a nozzle, wherein the metal wire is configured to pass through the nozzle; and the metal wire exits out of the nozzle after being heated by the nozzle.
Clauberg teaches a nozzle 180, wherein the metal wire 120 is configured to pass through the nozzle 180; and the metal wire exits out of the nozzle 180 after being heated (paragraph 0036 teaches an EFO device) by the nozzle 180.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the nozzle of Clauberg in the invention of Ibrahim because Clauberg teaches a nozzle is a conventionally known and used type of bonding device.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, Ibrahim (figure 1) teaches 
the cleaning tank 116/122 comprises a tank body 116/122 and a pressing rod (118 in tanks 116 & 122);
a surface of the tank body 116/122 is recessed inward to form a groove (wherein “bath” infers a grooved tank filled with liquid) for filling in a cleaning solution (paragraphs 0013-0014 teaches an acid bath 116 and a neutralizing bath 122); 
the tank body 116/122 comprises a first side and a second side opposite to the first side (wherein “bath” infers a grooved tank filled with liquid); 
the pressing rod (118 in tanks 116 & 122) is located between the first side and the second side and located inside the groove; and 
the pressing rod (118 in tanks 116 & 122) contacts the cleaning solution (paragraphs 0013-0014).
Note that 118 in tanks 116 & 122 is interpreted as a pressing rod because it is configured so as to press the wire into the tank 116/122.
In re claim 3, Ibrahim (figure 1) teaches the pressing rod 118 comprises a rod body 118 in 116/122, the rod body 118 is located within the groove (inside tanks 116/122; and the metal wire 102 passes under the rod body 118 and completely immersed in the cleaning solution (paragraphs 0013-0014).
Though Ibrahim fails to teach fails to teach a clip, wherein the clip is fixed to one end of the rod body; the clip is engaged with either the first side or the second side, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a clip in the invention of Ibrahim because the rod body must be attached to the side of the tank in some way and a clip is an well-known and obvious way to achieve this attachment.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 4, Ibrahim (figure 1) teaches the pressing rod 118 is located below a liquid surface of the cleaning solution or is flush with the liquid surface of the cleaning solution (paragraphs 0013-0014).
Concerning claim 5, though Ibrahim fails to teach the clip comprises a first buckle arm and a second buckle arm, which are oppositely disposed; the first buckle arm is located outside the groove, and the second buckle arm is located inside the groove; a screw passes through the first buckle arm and through the first side or the second side, so that the clip is fixed on the first side or the second side, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this type of clip in the invention of Ibrahim because this is a standard clip element known to skilled artisans.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 6, though Ibrahim fails to teach the clip is U-shaped, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this type of clip in the invention of Ibrahim because this is a standard clip element known to skilled artisans.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 7, Ibrahim (figure 1) teaches a drying element 128 located on a side of the cleaning tank 116/122, wherein the drying element 128 is configured to dry the metal wire 102 after passing through the cleaning tank 116/122.
Regarding claim 8, though Ibrahim fails to specifically teach the cleaning tank 116/122 comprises a fixing rod; and one end of the fixing rod is coupled to the tank body 116/122, and another end of the fixing rod is coupled to the drying element 128, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a fixing rod in the invention of Ibrahim because this is a conventional, well-known way of attaching the sections of the bonding apparatus together.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 9, Ibrahim (paragraph 0019) teaches a tensioner located on a side of the drying element, wherein the tensioner is configured to adjust a tension of the metal wire. Ibrahim teaches control of the speed of the wire which means the tension is controlled.  Though a tensioner isn’t specifically taught, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tensioner in the invention of Ibrahim because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 10, Ibrahim (figure 1) teaches a self-cleaning wire bonding machine comprising: 
a spool 110 comprising a rotating body 110 and a metal wire 102 wound around the rotating body 110; 
a cleaning tank 116/122 configured to clean the metal wire 102 after the rotating body 110 passes the metal wire 102 through the cleaning tank 116/122; 
a drying element 128 configured to dry the metal wire 102 after passing through the cleaning tank 116/122.
Ibrahim fails to teach a tensioner configured to adjust a tension of the metal wire.
Though a tensioner isn’t specifically taught, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tensioner in the invention of Ibrahim because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Ibrahim (paragraph 0019) teaches control of the speed of the wire which means the tension is controlled.
a nozzle configured to heat the metal wire, and the metal wire passes through the nozzle after being heated.
Ibrahim, which only broadly teaches a bonding device 104, fails to specifically teach a nozzle configured to heat the metal wire, and the metal wire passes through the nozzle after being heated.
Clauberg teaches a nozzle 180 configured to heat the metal wire 120, and the metal wire 120 passes through the nozzle after being heated (paragraph 0036 teaches an EFO device).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the nozzle of Clauberg in the invention of Ibrahim because Clauberg teaches a nozzle is a conventionally known and used type of bonding device.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 11, Ibrahim teaches the cleaning tank 116/122 comprises a tank body 116/122 and a pressing rod (118 of 116/122); a surface of the tank body is recessed inward to form a groove (wherein “bath” infers a grooved tank filled with liquid) for filling in a cleaning solution (paragraphs 0013-0014); the tank body comprises a first side and a second side opposite to the first side (wherein “bath” infers a grooved tank filled with liquid); the pressing rod (118 of 116/122) is located between the first side and the second side and located inside the groove; and the pressing rod (118 of 116/122) contacts the cleaning solution (paragraphs 0013-0014).
Concerning claim 12, Ibrahim (figure 1) teaches the pressing rod 118 comprises a rod body 118 in 116/122, the rod body 118 is located within the groove (inside tanks 116/122; and the metal wire 102 passes under the rod body 118 and completely immersed in the cleaning solution (paragraphs 0013-0014).
Though Ibrahim fails to teach fails to teach a clip, wherein the clip is fixed to one end of the rod body; the clip is engaged with either the first side or the second side, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a clip in the invention of Ibrahim because the rod body must be attached to the side of the tank in some way and a clip is an well-known and obvious way to achieve this attachment.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 13, Ibrahim (figure 1) teaches the pressing rod 118 is located below a liquid surface of the cleaning solution or is flush with the liquid surface of the cleaning solution (paragraphs 0013-0014).
In claim 14, though Ibrahim fails to teach the clip comprises a first buckle arm and a second buckle arm, which are oppositely disposed; the first buckle arm is located outside the groove, and the second buckle arm is located inside the groove; a screw passes through the first buckle arm and through the first side or the second side, so that the clip is fixed on the first side or the second side, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this type of clip in the invention of Ibrahim because this is a standard clip element known to skilled artisans.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 15, though Ibrahim fails to teach the clip is U-shaped, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this type of clip in the invention of Ibrahim because this is a standard clip element known to skilled artisans.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 16 though Ibrahim fails to specifically teach the cleaning tank 116/122 comprises a fixing rod; and one end of the fixing rod is coupled to the tank body 116/122, and another end of the fixing rod is coupled to the drying element 128, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a fixing rod in the invention of Ibrahim because this is a conventional, well-known way of attaching the sections of the bonding apparatus together.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches inventions similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	5/18/2022